UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 001-14339 THERAGENICS CORPORATION® (Exact name of registrant as specified in its charter) Delaware 58-1528626 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 5203 Bristol Industrial Way Buford, Georgia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (770) 271-0233 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NOx As of August 1, 2010 the number of shares of $0.01 par value common stock outstanding was 33,640,530. THERAGENICS CORPORATION TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Earnings for the three and six months ended June 30, 2010 and July 5, 2009 3 Condensed Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and July 5, 2009 5 Condensed Consolidated Statement of Shareholders’ Equity for the six months ended June 30, 2010 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II. OTHER INFORMATION 25 ITEM 1. LEGAL PROCEEDINGS 25 ITEM 1A. RISK FACTORS 25 ITEM 6. EXHIBITS 27 SIGNATURES 28 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) (Amounts in thousands, except per share data) Three Months Ended Six Months Ended June 30, July 5, June 30, July 5, REVENUE Product sales $ License and fee income COST OF SALES GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Amortization of purchased intangibles Research and development Loss on sale of equipment 39 2 39 2 EARNINGS FROM OPERATIONS NON-OPERATING INCOME/(EXPENSE) Interest income 12 6 42 17 Interest expense (222 ) (156 ) (539 ) (285 ) Other 49 1 49 (1 ) (161 ) (149 ) (448 ) (269 ) EARNINGS BEFORE INCOME TAX Income tax expense NET EARNINGS $ NET EARNINGS PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE SHARES Basic Diluted The accompanying notes are an integral part of these statements. 3 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except per share data) ASSETS June 30, (Unaudited) December 31, CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities - Trade accounts receivable, less allowance of $997 in 2010 and $384 in 2009 Inventories Deferred income tax asset Refundable income taxes 48 Prepaid expenses and other current assets TOTAL CURRENT ASSETS Property and equipment, net Intangible assets, net Other assets 85 86 TOTAL ASSETS $ $ LIABILITIES & SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Construction payables Accrued salaries, wages and payroll taxes Short-term borrowings Other current liabilities TOTAL CURRENT LIABILITIES Long-term borrowings Deferred income taxes Decommissioning retirement liability Other long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, authorized 100,000 shares of $0.01 par value, issued and outstanding, 33,640 in 2010 and 33,435 in 2009 Additional paid-in capital Retained earnings Accumulated other comprehensive gain 2 - TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements. 4 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, July 5, CASH FLOWS FROM OPERATING ACTIVITIES Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes (347 ) Provision for allowances (134 ) Share based compensation Change in fair value of interest rate swaps ) Other non-cash items 39 29 Changes in assets and liabilities: Accounts receivable (2,321 ) (796 ) Inventories (1,576 ) Prepaid expenses and other current assets (2 ) Other assets 1 (50 ) Trade accounts payable Accrued salaries, wages and payroll taxes (9 ) Income taxes payable/refundable Other current liabilities (621 ) Other liabilities (124 ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases and construction of property and equipment (7,044 ) (1,056 ) Proceeds from sale of equipment 6 - Purchases of marketable securities (12,585 ) - Maturities of marketable securities Proceeds from sales ofmarketable securities Net cash (used) provided by investing activities (18,263 ) The accompanying notes are an integral part of these statements. 5 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued (UNAUDITED) (Amounts in thousands) Six Months Ended June 30, July 5, CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from employee stock purchase plan - 13 Retirement of common stock - (7 ) Loan fees paid on long-term debt - (158 ) Repayment of borrowings (1,667 ) (278 ) Net cash used in financing activities (1,667 ) (430 ) NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS $ ) $ CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW DISCLOSURE: Interest paid $ $ Taxes paid (received), net $ $ ) NON-CASH INVESTING AND FINANCING ACTIVITIES: Liability for property and equipment acquired $ $ - The accompanying notes are an integral part of these statements. 6 THERAGENICS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2010 (UNAUDITED) (Amounts in thousands) Common Stock Accumulated Number of Par Value Additional Paid-in Retained other comprehensive Shares Amount Capital Earnings gain Total BALANCE, December 31, 2009 $ $ $ $
